UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1925



LLOYD JUNIOR MAXWELL,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; U.S.
IMMIGRATION & NATURALIZATION SERVICE; INS
DISTRICT DIRECTOR; LESLIE S. TURNER, A. D. C.;
LINDA DOMINQUEZ, A. D. C.; JILL H. DUFRESNE,
Judge,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, Senior District
Judge. (CA-02-1675-S)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Junior Maxwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lloyd Junior Maxwell appeals the district court’s order

denying relief on his action filed under the Federal Tort Claims

Act and Bivens v. Six Unknown Named Agents of the Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Maxwell v. United States Dep’t

of Justice, No. CA-02-1675-S (D. Md. June 26, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -